Name: Council Regulation (EEC) No 1763/84 of 19 June 1984 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Economic Community and Barbados, Belize, the People's Republic of the Congo, Fiji, the Cooperative Republic of Guyana, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, the Republic of Surinam, the Kingdom of Swaziland, the United Republic of Tanzania, Trinidad and Tobago, the Republic of Uganda, the Republic of Zimbabwe and Saint Christopher and Nevis on the accession of the last- mentioned country to Protocol 7 on ACP sugar annexed to the Second ACP-EEC Convention
 Type: Regulation
 Subject Matter: international trade;  America
 Date Published: nan

 26.6.1984 EN Official Journal of the European Communities L 166/1 COUNCIL REGULATION (EEC) No 1763/84 of 19 June 1984 on the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and Barbados, Belize, the People's Republic of the Congo, Fiji, the Cooperative Republic of Guyana, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, the Republic of Surinam, the Kingdom of Swaziland, the United Republic of Tanzania, Trinidad and Tobago, the Republic of Uganda, the Republic of Zimbabwe and Saint Christopher and Nevis on the accession of the last-mentioned country to Protocol 7 on ACP sugar annexed to the Second ACP-EEC Convention THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Declaration 2 in the Annex to Protocol 7 on ACP sugar annexed to the Second ACP-EEC Convention (1) provides that Saint Christopher and Nevis shall benefit from treatment identical to that provided for in the said Protocol in respect of a quantity of 14 800 tonnes; Whereas Saint Christopher and Nevis attained independence on 19 September 1983 and has asked to accede to the Second ACP-EEC Convention as well as to Protocol 7; Whereas the implementation of Protocol 7 is carried out within the framework of the common organization of the market in sugar; Whereas it is appropriate to approve an Agreement in the form of an exchange of letters between the European Economic Community, the States referred to in Protocol 7 and Saint Christopher and Nevis on the accession of that country to Protocol 7, HAS ADOPTED THIS REGULATION: Article 1 An Agreement in the form of an exchange of letters between the European Economic Community and Barbados, Belize, the People's Republic of the Congo, Fiji, the Cooperative Republic of Guyana, Jamaica, the Republic of Kenya, the Democratic Republic of Madagascar, the Republic of Malawi, Mauritius, the Republic of Surinam, the Kingdom of Swaziland, the United Republic of Tanzania, Trinidad and Tobago, the Republic of Uganda, the Republic of Zimbabwe and Saint Christopher and Nevis on the accession of the last-mentioned country to Protocol 7 on ACP sugar annexed to the Second ACP-EEC Convention is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regulation. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 June 1984. For the Council The President C. CHEYSSON (1) OJ No L 347, 22. 12. 1980, p. 1.